UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4430


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAFAEL JOSE LOPEZ-DEBORA, a/k/a Rafael Jose Lopez-Devora,
a/k/a Rafael Lopez Devora, a/k/a Rafael Jose Devora, a/k/a
Rafael Jose Lopez, a/k/a Armando Lopez Flores, a/k/a
Armando Lopez-Flores, a/k/a Armando Flores Lopez, a/k/a
Armando   Flores,   a/k/a  Armondo  Lopez   Flores,  a/k/a
Christopher A. Rodriguez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00440-CCE-1)


Submitted:   November 26, 2014            Decided:   December 4, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rafael         Lopez-Debora         appeals    the   fifty-seven     month

sentence imposed following his guilty plea to illegal reentry

after removal subsequent to conviction of an aggravated felony,

in violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                          On appeal,

Lopez-Debora argues that his sentence was greater than necessary

to    satisfy    the       goals    of    sentencing      enumerated   in   18   U.S.C.

§ 3553(a) (2012). *          Finding no error, we affirm.

            We review a sentence, “whether inside, just outside,

or     significantly           outside          the    Guidelines      range,”      for

reasonableness,            applying       “a    deferential      abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                     In

evaluating       a    claim        that    a    sentence    is   not    substantively

reasonable, we “examine[] the totality of the circumstances to

see    whether       the    sentencing         court   abused    its   discretion   in

concluding that the sentence it chose satisfied the standards

set forth in § 3553(a).”                  United States v. Mendoza-Mendoza, 597
F.3d 212, 216 (4th Cir. 2010).




       *
        Although   the   Government   addresses  the   procedural
reasonableness of Lopez-Debora’s sentence in its response brief,
Lopez-Debora’s opening brief challenges only the substantive
reasonableness of his sentence.    See United States v. Edwards,
666 F.3d 877, 887 (4th Cir. 2011) (recognizing that arguments
not raised in appellate brief generally are not considered).



                                                2
            A reviewing court must accord deference to the trial

court’s determinations “and can reverse a sentence only if it is

unreasonable,      even    if   the     sentence     would    not    have     been    the

choice of the appellate court.”                  United States v. Evans, 526
F.3d 155, 160 (4th Cir. 2008) (emphasis omitted).                      We presume on

appeal     that      Lopez-Debora’s           below-Guidelines         sentence        is

substantively reasonable.              See United States v. Susi, 674 F.3d
278, 289 (4th Cir. 2012).                Lopez-Debora bears the burden to

rebut the presumption by demonstrating “that the sentence is

unreasonable       when    measured      against      the    § 3553(a)        factors.”

United    States    v.    Montes-Pineda,       445 F.3d 375,   379     (4th    Cir.

2006) (internal quotation marks omitted).

            We     conclude     that    Lopez-Debora         fails    to     meet    this

burden.      The     record     demonstrates         that    the     court    credited

Lopez-Debora’s       argument     that     the     continuing        nature    of     his

reentry offense caused his twenty-year-old felony convictions to

significantly enhance his Guidelines range, producing a sentence

greater than his offense merited.                However, the court determined

that this factor warranted a less substantial downward variance

than Lopez-Debora requested, in light of Lopez-Debora’s lengthy

illegal presence in the United States and continued criminal

conduct following his most recent illegal reentry.                            The mere

fact that the court accorded less weight to this consideration

than Lopez-Debora sought does not render the resulting sentence

                                          3
unreasonable.          See    Susi, 674 F.3d    at   290     (recognizing       that

sentence is not unreasonable simply because district court could

have    assigned       different      weight        to    § 3553(a)      factors       in

calculating     its     sentence).          Moreover,      although      Lopez-Debora

identified      various      mitigating         circumstances      related     to    his

personal    history     and     characteristics,         these    circumstances      are

not so compelling as to require a greater departure than that

provided by the district court.

              Because Lopez-Debora has not rebutted the presumption

of reasonableness accorded his sentence, we affirm the district

court’s judgment.            We dispense with oral argument because the

facts   and    legal    contentions      are      adequately      presented     in   the

materials     before     this    court      and   argument       would   not   aid    the

decisional process.



                                                                               AFFIRMED




                                            4